Citation Nr: 0033659	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-18 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to July 
1945.  He died in February 1977.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the appellant's claim for 
DIC under the provisions of 38 U.S.C.A. § 1318.  The 
appellant filed a timely appeal to this adverse 
determination.

The Board also notes that in her Notice of Disagreement, 
received by VA in January 1999, the appellant conceded that 
"I understand that I am not eligible for Dependency and 
Indemnity Compensation based on the veteran being rated 100% 
S-C for 10 consecutive years prior to his death.  I do 
contend, however, that the veteran's cause of death was 
indirectly due to his military service."  The appellant then 
stated that DIC was warranted because the veteran's service-
connected disabilities "caused his general health to 
deteriorate and diminished his ability to resist illness."  
In this regard, the Board notes that the appellant's claim 
for service connection for the cause of the veteran's death 
was denied by an RO rating decision dated in April 1977.  The 
appellant again claimed entitlement to service connection for 
the cause of the veteran's death in September 1986.  In a 
letter dated in October 1986, the RO responded that she had 
been informed in May 1977 that her husband's death was not 
related to his military service, and that when she did not 
appeal this claim within one year, it became final.  The 
appellant was notified that if she wished to reopen her 
claim, she needed to submit new and material evidence.  
Therefore, the Board construes the appellant's January 1999 
contentions as a claim to reopen her previously-denied claim 
for service connection for the cause of the veteran's death.  
See Douglas v. Derwinski, 2 Vet. App. 435, 438-39 (1992); EF 
v. Derwinski, 324, 326 (1991).  As this issue has not been 
developed or certified for appellate review, it is hereby 
referred to the RO for appropriate action, to include 
providing her with a rating decision so that her appellate 
rights as to that issue may be preserved.


FINDING OF FACT

The veteran was not continuously rated totally disabled by 
reason of service-connected disabilities for a period of ten 
years or more immediately preceding his death.


CONCLUSION OF LAW

The requirements for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
1991); 38 C.F.R. § 3.22 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has claimed entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  This statute provides that the Secretary 
shall pay benefits to the surviving spouse and to the 
children of a deceased veteran who dies, not as a result of 
his own willful misconduct, and who was in receipt of or 
entitled to receive compensation for a service-connected 
disability that either was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or, if so rated for a lesser period, was so 
rated continuously for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty.  See also 38 C.F.R. § 3.22 (2000).

A review of the record reveals that the veteran was entitled 
to a 100 percent total rating for compensation based on 
individual unemployability due to his service-connected 
disabilities at the time of his death in February 1977.  
However, this total disability rating was assigned in a 
December 1975 rating decision, with an effective date of 
October 29, 1974.  Thus, this total rating was in effect for 
just under 21/2  years prior to the veteran's death in February 
1977.  As this total disability rating was not in effect for 
10 or more years immediately preceding the veteran's death, 
as required under 38 U.S.C.A. § 1318, entitlement to this 
benefit has not been established, and the appellant's claim 
must be denied.

The Board acknowledges that the veteran's surviving spouse 
implicitly argues that the veteran's service-connected 
disabilities rendered him totally disabled for more than 10 
years before his death.  She has not alleged clear and 
unmistakable error in any of the adjudicative decisions which 
established the schedular evaluations in effect during this 
period, but appears to be arguing that the veteran was 
incapable of more than marginal employment because of his 
service-connected disabilities.

The application of 38 U.S.C.A. § 1318 in adjudicating 
specific claims was discussed by the Court in Green v. Brown, 
10 Vet. App. 111 (1997), wherein the Court stated the 
following:

[A] CUE claim is not the sole way for a 
survivor to show the veteran's 
entitlement as of the time of the 
veteran's death.  Rather, the survivor is 
given the right to attempt to demonstrate 
that the veteran hypothetically would 
have been entitled to receive a different 
decision on a service connection related 
issue...based on evidence in the 
veteran's claims file or VA custody prior 
to the veteran's death, and the law then 
or subsequently made retroactively 
applicable.

Thus, as interpreted by the Court, the law requires that, in 
adjudicating entitlement under § 1318, an analysis of the 
evidence must be undertaken to determine whether the veteran 
"hypothetically" would have been entitled to a 100 percent 
rating, either under the rating schedule or on the basis of 
unemployability, for the 10-year period immediately preceding 
his death.  See also Carpenter v. West, 11 Vet. App. 140 
(1998); Wingo v. West, 11 Vet. App. 307 (1998); Weaver v. 
Brown, 12 Vet. App. 229 (1999).

However, the claimant's right to a hypothetical review of 
whether the veteran was hypothetically "entitled to 
receive" compensation at a higher rate during the 10-year 
period may be affected by the VA regulations in effect when 
the claim was filed.  Before March 4, 1992, a VA regulation, 
38 C.F.R. § 19.196, provided that issues raised in a 
survivor's claim for benefits would be decided without regard 
to any prior disposition of such issues during the veteran's 
lifetime.  This regulation was replaced on March 4, 1992, by 
38 C.F.R. § 20.1106.  The new regulation is substantially 
identical except that it contains the prefatory phrase: 
"[e]xcept with respect to benefits under the provisions of 
38 U.S.C. § 1318."  In Carpenter, Id., the Court held that 
the appellant was entitled to adjudication of a § 1318 claim 
under the law and regulation in effect when she brought her 
claim.  Since the claimant in that case had filed her 
original claim in 1991, before § 20.1106 went into effect, 
she was held to be entitled to have the claim adjudicated 
based on the veteran's hypothetical entitlement without 
regard to any prior disposition of rating claims during the 
veteran's lifetime pursuant to § 19.196.  But it is clear 
from Carpenter that in cases where § 20.1106 does in fact 
apply by virtue of the claim having been filed after March 4, 
1992, and where the ratings assignable for the 10-year period 
immediately preceding death were adjudicated during the 
veteran's lifetime, a hypothetical determination as to the 
veteran's entitlement to total ratings during the 10-year 
period is precluded.  In Ruiz v. Gober, 10 Vet. App. 352 
(1997) the Court held that there is a rational basis for 
excluding claimants of § 1318 DIC from the benefit of 38 
C.F.R. § 20.1106 which other DIC claimants (i.e., non-§ 1318 
claimants) enjoy and that the exclusionary language of the 
regulation is therefore not contrary to the guarantee of 
equal protection under the law under the United States 
Constitution.

Furthermore, the provisions of 38 C.F.R. § 3.22 were revised, 
effective January 21, 2000, to establish an interpretative 
rule reflecting the VA conclusion that 38 U.S.C.A. § 1318 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA. 65 Fed. Reg. 3388-3392 (Jan. 21, 2000).  A 
similar holding was held by the Court in Marso v. West, 13 
Vet. App. 260 (1999).  When regulations are changed during 
the course of the claimant's appeal, the criteria that is to 
the advantage of the veteran should generally be applied, 
absent evidence of Congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the record does not reflect that the appellant 
has alleged entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 based on CUE in a prior RO rating 
decision.  In this regard, the Court recently indicated that 
CUE under § 1318 must be specifically raised by the 
appellant.  Cole v. West, 13 Vet. App. 268, 277 (1999).  
Hence, this matter was not adjudicated by the RO, and it will 
not be addressed by the Board.

Furthermore, because the appellant filed her claim after the 
March 1992 effective date for section 20.1106, and insofar as 
there were final adjudications of the level of the veteran's 
service-connected disabilities during his lifetime, the Board 
concludes that the analysis of whether the veteran was 
"hypothetically" entitled to a total or 100 percent 
disability rating for the required period of time is not for 
application as the limited exceptions provided in Carpenter 
and Wingo are not present in this particular case.  See 
Marso, supra.

The Board has also considered the application of the Court 
case of Blount v. West, cited by the appellant in support of 
her claim in her claim for DIC benefits, received by VA in 
October 1998.  Blount v. West, 11 Vet. App. 34 (1998).  
However, the Board observes that this case dealt only with 
the effective date of a grant of DIC, not with the issue of 
whether the actual requirements for such a benefit had been 
met.  Furthermore, Blount dealt with a situation where "[i]t 
is undisputed that the appellant would have been entitled to 
an award of section 1318 DIC effective October 1, 1978, if 
that matter were raised to VA for adjudication within one 
year after the effective date of the enactment of Pub.L. No. 
95-479, § 204, 92 Stat. 1560, 1564 (1978) (presently codified 
at 38 U.S.C.A. § 1318)."  In this case, the appellant would 
not have been entitled to DIC under the provisions of 38 
U.S.C.A. § 1318 even if she had claimed entitlement to such a 
benefit in 1978, or at any time since, for the reasons 
discussed above.


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

